The writ of error brings for review judgment of conviction under an amended information charging the larceny of one steer of the value of $50.00 of the property, goods and chattels of one W.J. Bell. To the information the defendant pleaded not guilty.
The information sufficiently charges an offense under the provisions of Section 5133 R.G.S., 7234 C.G.L. Under the provisions of this Section it is not necessary to allege *Page 734 
the value of the animal stolen. Mizell v. State, 38 Fla. 20, 20 So. 769; Mathis v. State, 70 Fla. 194, 69 So. 697.
The allegation in the information as to the value of the animal alleged to have been stolen may be considered as surplusage in the absence of any attack on the indictment for uncertainty.
Other questions presented resolve themselves into two propositions. The first is whether or not the court committed reversible error in admitting certain testimony and in rejecting certain testimony offered. We have considered the record and find that it reflects no reversible error in this regard.
The other proposition is whether or not the legal evidence as a whole was sufficient to warrant the conviction of this plaintiff in error, defendant in the court below. We find the evidence amply sufficient to support the verdict and judgment.
Therefore, the judgment should be affirmed and it is so ordered.
Affirmed.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN, J., concur in the opinion and judgment.
DAVIS, J., not participating.